           Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 1 of 9
                                                                                                 1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                             CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )             JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF )
STATE ELECTION DIRECTORS, )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )

                MEMORANDUM IN SUPPORT OF MOTION FOR JOINDER
                AND LEAVE TO FILE A SECOND AMENDED COMPLAINT

Plaintiff hereby files this memorandum of law with affidavit in support of his motion for joinder

and leave to amend his complaint in order to add Twitter as a defendant and add claims against

Twitter.

                                      BACKGROUND FACTS

On September 25, 2020, this Plaintiff revealed on Twitter four screenshots of a public email

conversation between himself and one public servant, a Michelle Tassinari, who is the Election

Director for Massachusetts, legal counsel for Secretary of State William Galvin, and the

President-elect for the National Association of State Election Directors (NASED). On October

30, 2020, Tassinari testified that she was very upset at seeing that tweet and acted to do

whatever it took to have them deleted and this Plaintiff silenced on Twitter.




                                                 1
         Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 2 of 9
                                                                                                   2




       To that end Tassinari personally reached out to NASED’s executive director, Amy

Cohen, and to the National Association of Secretaries of State, to apply pressure on Twitter

using their Trusted Partner privileges which granted them special access to complaint categories

not available to ordinary users on Twitter, and priority attention from Twitter to their complaints.

In his amended complaint, Plaintiff described their special status compared to ordinary civilian

users as the difference between a credit union debit card and Amex Black.

       Tassinari testified that she checked on Twitter and was “relieved” that those tweets were

deleted per her wishes.

       At the October 30, 2020, hearing held to consider the grant of a TRO, Tassinari,

O’Malley and Galvin did not reveal to this court that they had caused Twitter red flag algorithm

that automatically scanned tweets for words or images that revealed the Defendants violation of

Federal law. Tassinari further did not inform the court that she would not now cause Twitter to

stop doing to ensure that thePlaintiff was no longer at risk of being silenced for mentioning

“Tassinari” or posting her email images in the future.


                                                 2
         Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 3 of 9
                                                                                                    3


       Tassinari, O’Malley and Galvin consciously allowed this court and the Plaintiff to

mistakenly conclude that these Defendants’ intervention within Twitter against this Plaintiff was

over. These Defendants outwardly “agreed” to the court’s stipulations just in order to avoid the

public ignominy of a TRO.

       On February 1, 2021, this Plaintiff mentioned “Tassinari” and posted images of her

emails in a tweet for the first time since September 2020, and was immediately suspended

permanently from Twitter that same day. It is undeniable that this permanent suspension

followed a simple dunning protocol wherein the first response from Twitter to Plaintiff

referencing “Tassinari” and the emails had been a suspension for a few hours, followed by a

suspension of a few days for the next mention, followed by a suspension of a few weeks for his

next mention of “Tassinari” and her email images, until the permanent suspension for his next

(and final) mention on Twitter of “Tassinari” and her emails.

       Tassinari and her co-defendants have deplatformed this Plaintiff from a private

microblogging service, in order to keep concealed from the public, documentary evidence of

their scienter that Tassinari and Galvin have intentionally violated federal law and consciously

defied the principle of “One Person One Vote.” Now that is power.

       Plaintiff sought an emergency hearing on the fact that Tassinari and her co-defendants

had concealed from this court that they had left Twitter’s red flag algorithm in place to monitor

the Plaintiff for mentioning Tassinari and her email images, while outwardly agreeing to desist

from silencing this Plaintiff in the future, and sought a court order directing Tassinari and her co-

defendants to finally stop Twitter’s red flag algorithm from monitoring his tweets for Tassinari

and her emails, and to reverse their deplatforming him from Twitter.




                                                 3
          Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 4 of 9
                                                                                                      4


        On February 19, 2021, this court ordered the Plaintiff to consider adding Twitter Inc., a

Delaware Corporation, as a defendant in this case, because it was “questionable whether the

court may grant plaintiff complete relief on his Motion if Twitter is not a party to this case. Such

relief may also implicate Twitter's interests, which could be impaired in its absence.” This

memorandum follows.


                                               ARGUMENT

At the October 30, 2020, emergency TRO hearing, Plaintiff declared to the court that Twitter

had had no choice but to act as the cat’s paw in this travesty given the tremendous pressure it

was under from the government of Massachusetts acting in concert with two major national

associations that speak for state officials.

        When he filed his December 2020 amended complaint, Plaintiff again desisted from

adding Twitter as a defendant because he still considered that Twitter had acted under duress

from the government. Left to itself Twitter had never, and would never have, coerced this

Plaintiff to delete any tweets or suspended his account. But for Tassinari and her co-defendants,

neither would have happened. It was purely government action.

        In February 2021, after being deplatformed, Plaintiff Dr. Shiva is now certain that it is

imperative to join Twitter as a defendant in this case in order to allow Twitter the opportunity to

stop living by lies and to allow this court to publicly explore, on the record, the parameters of

Twitter’s clandestine relationship with the government, its role as the government’s active

proxy, and its use of the Trusted Partner program to provide the government an end run around

the US Constitution that allows it to violate citizens’ rights at will without any public exposure

let alone accountability.




                                                  4
         Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 5 of 9
                                                                                                      5


       TWITTER WAS INTEGRAL TO THE SUCCESS OF THE RICO ENTERPRISE

The Defendants formed an enterprise to obstruct justice and keep concealed from public

attention the fact that they knew they actively violated Federal law when they deleted or

discarded digital ballot images that were generated by electronic voting machines used in the

course of a federal election. It is a matter of record that the electronic voting machines used in

Massachusetts work by first generating digital ballot images and that access to these images is

essential for honest audits to determine whether the principle of “One Person One Vote” was

upheld. Tassinari has actively committed perjury on this important point in her affidavits to this

court in both related cases, 11889 and 12080. These Defendants knew that courts in numerous

jurisdictions have already declared that digital ballot images are records encompassed by 52

USC § 20701 et seq.

       Twitter was integral to these Defendants’ effort to obstruct justice by concealing the

screenshots of the Tassinari emails and by silencing this Plaintiff on Twitter, initially for weeks

during his election campaign and now permanently.

       It is Twitter’s Trusted Partner program that allowed these Defendants to covertly silence

this Plaintiff at will and to now deplatform him, exclusively for the content of his speech. But for

Twitter’s active covert collusion with the government, these Defendents would not have been

able to successfully meet their enterprise’s goal.


                  TWITTER IS LIABLE FOR ACTING AS THE CAT’S PAW

The record shows that but for these Defendants’ Trusted Partner status with Twitter, and

Twitter’s final decision maker on suspension issues, General Counsel Vijaya Gadde, Twitter

would not have focussed its red flag algorithm on the Plaintiff mentioning Tassinari or posting

images of her emails, and this Plaintiff would not have eventually been dunned out of Twitter

                                                  5
         Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 6 of 9
                                                                                                      6


itself. Twitter acted as the Defendants’ cat’s paw. This is the definition of cat’s paw liability.

Staub v. Proctor Hospital 562 US 411 (2011), Tryon v. MBTA, 98 Mass. App. Ct. 673 (2020)

       The record already in this case makes it impossible for Twitter to now credibly claim that

it was not threatened or strongly encouraged or induced by the Defendants and their office or did

not actively collude with them to act against this Plaintiff, and that it randomly plucked the

keyword “Tassinari” out of thin air as a private actor all by itself, as acknowledged by Judge

Posner in the case of Visa succumbing to the government and abandoning its own client:

       “It’s true that Visa filed an affidavit stating that “at no point did Visa perceive Sheriff
       Dart to be threatening Visa.” But what would one expect an executive of Visa to say? “I
       am afraid of the guy?” “He is in effect calling me an accomplice of a criminal
       organization (Backpage), and I’m afraid he might pull strings to get me investigated and
       even prosecuted by any one of several federal or state agencies?” More significant than
       Visa’s denial of having succumbed to Sheriff Dart’s pressure tactics is the statement in
       the affidavit that the withdrawal of credit card services from Backpage “follow[ed]
       communication with Sheriff Dart’s staff” and with “Visa Legal Department” personnel.”
       Backpage.com, LLC v. Dart, 807 F.3d 229 (7th Cir. 2015).

       The law in Massachusetts and the United States makes Twitter liable for silently carrying

out the Defendants’ bidding, and without privately warning this Plaintiff, even if it claims

duress. It is extremely unlikely that Twitter was prevented from reaching out to this Plaintiff, by

a lawful court order or a National Security Letter, and from informing him that it was under

government pressure. Plaintiff was Twitter’s loyal user for nine (9) years, with nearly 360,000

followers. It is impossible to tell where Twitter ends and the government begins. It remains

liable for its internal decisions. Twitter chose back room shenanigans and living by lies, over

truth and honor.




                                                  6
         Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 7 of 9
                                                                                                    7


                          TWITTER IS LIABLE FOR INTERFERING
                       IN THE CONDUCT OF A FEDERAL ELECTION

Twitter holds itself out as an internet platform under the “Good Samaritan” protections of the

Communications Decency Act, 47 U.S. Code § 230: Protection for “Good Samaritan” blocking

and screening of offensive material:

       (1) Treatment of publisher or speaker - No provider or user of an interactive computer
       service shall be treated as the publisher or speaker of any information provided by
       another information content provider. (2) Civil liability - No provider or user of an
       interactive computer service shall be held liable on account of—(A) any action
       voluntarily taken in good faith to restrict access to or availability of material that the
       provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent,
       harassing, or otherwise objectionable, whether or not such material is constitutionally
       protected; or (B) any action taken to enable or make available to information content
       providers or others the technical means to restrict access to material described in
       paragraph (1). emphasis added

       The law states that any action by Twitter must be done “voluntarily” and “in good faith”

in order to avail of section 230 immunity. Twitter’s action against this Plaintiff was not

voluntary and not in good faith.

       On behalf of the Defendants, Twitter consciously chose to interfere in the conduct of an

election for Federal office, the 2020 Republican primary for US Senator from Massachusetts. On

behalf of Massachusetts Defendants, Twitter blocked this Plaintiff, a candidate whose speech

was fully protected by Massachusetts law, as construed by the SJC in Commonwealth v. Melissa

Lucas, 472 Mass. 387 (2015). There was no lawful basis underlying Twitter’s decision to silence

this Plaintiff’s campaign statements during his election campaign in Massachusetts. As a direct

result of its unlawful actions, Twitter ensured a significant advantage to the Plaintiff’s opponent,

Kevin O’Connor.

       It is elementary that revealing on September 25, 2020, public emails that documented

that Tassinari and Galvin knew full well that they were required by Federal law to preserve


                                                 7
         Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 8 of 9
                                                                                                      8


digital ballot images created in an election that was already over on September 1, 2020, does not

in any way constitute “content that may suppress participation or mislead people about when,

where, or how to participate in a civic process.” The only legitimate conclusion from the record

already available in this case is that Twitter’s proferred reason for deleting the tweets and

suspending this Plaintiff was entirely pretextual, in deliberate bad faith, and entirely due to its

Trusted Partner relationship with the Defendants. Twitter’s bad faith actions in this case strip it

of any “Good Samaritan” immunity granted by Section 230.

       In addition, actively interfering in the conduct of a Federal election, in this case the three-

way race between this Plaintiff, Kevin O’Connor and Edward Markey, violated Federal election

laws and granted Plaintiff’s opponents a massive impermissible benefit. Twitter acted as an un-

registered un-declared SuperPAC instead of a neutral internet platform. Twitter’s action equates

to it running negative attack advertisements against this Plaintiff during a campaign. Plaintiff

shall develop these points of law further in his second amended complaint.


                       LEAVE TO AMEND MUST BE FREELY GIVEN
                         AND IS WELL-DESERVED IN THIS CASE

Both the Federal rules and the Supreme Court encourage courts to freely grant leave to amend

complaints.

       “If the underlying facts or circumstances relied upon by a plaintiff may be a proper
       subject of relief, he ought to be afforded an opportunity to test his claim on the merits. In
       the absence of any apparent or declared reason—such as undue delay, bad faith or
       dilatory motive on the part of the movant, repeated failure to cure deficiencies by
       amendments previously allowed, undue prejudice to the opposing party by virtue of
       allowance of the amendment, futility of amendment, etc.—the leave sought should, as the
       rules require, be "freely given." Of course, the grant or denial of an opportunity to amend
       is within the discretion of the District Court, but outright refusal to grant the leave
       without any justifying reason appearing for the denial is not an exercise of discretion; it
       is merely abuse of that discretion and inconsistent with the spirit of the Federal Rules.”
       Foman v. Davis, 371 US 178 (1962)


                                                  8
         Case 1:20-cv-11889-MLW Document 65 Filed 02/26/21 Page 9 of 9
                                                                                                   9


       This Plaintiff has not transgressed in any way upon this court or the Defendants and

leave must be granted to amend his complaint.


                                        CONCLUSION

Twitter must be joined as a defendant and the court must grant leave to amend the complaint in

order to add claims against Twitter.

       Respectfully submitted under the pains and penalties of perjury,
                                                   /s/ Dr. Shiva Ayyadurai
                                                   _____________________
                                                   Dr. Shiva Ayyadurai
             Date: February 26, 2021               Plaintiff, pro se
                                                   701 Concord Ave,
                                                   Cambridge, MA 02138
                                                   Phone: 617-631-6874
                                                   Email: vashiva@vashiva.com

                                   CERTIFICATE OF SERVICE
      Plaintiff certifies that he served this memorandum upon the Defendants via their counsel
via ECF. Respectfully submitted under the pains and penalties of perjury,
                                                    /s/ Dr. Shiva Ayyadurai
                                                    _____________________
              Date: February 26, 2021               Dr. Shiva Ayyadurai
                                                    Plaintiff, pro se
                                                    701 Concord Ave, Cambridge, MA 02138
                                                    Phone: 617-631-6874
                                                    Email: vashiva@vashiva.com

                        CERTIFICATE OF CONFERRAL PER LR 7.1
Plaintiff certifies that he conferred with counsel for Galvin, Tassinari and O’Malley on this
motion and these Defendants declared that they had no position, for or against, this motion for
joinder and leave to amend. Plaintiff further certifies that he conferred with counsel for Cohen
and NASED and these Defendants indicated that they would oppose this motion when filed.
Counsel for Cohen and NASED also informed Plaintiff that Twitter is immune per Section 230.
       Respectfully submitted under the pains and penalties of perjury,
                                                   /s/ Dr. Shiva Ayyadurai
                                                   _____________________
             Date: February 26, 2021               Dr. Shiva Ayyadurai
                                                   Plaintiff, pro se
                                                   701 Concord Ave, Cambridge, MA 02138
                                                   Phone: 617-631-6874
                                                   Email: vashiva@vashiva.com


                                                9
